OPINION ON REHEARING
ANSTEAD, Chief Judge.
We deny the county's petition for rehearing, but we concur in the suggestion that the issue we have resolved involving the authority of a charter county to preempt the authority of a municipality with respect to handgun regulation is one of great public importance throughout the state. Although the appellants object to the wording of the issue as suggested by the county, we believe the phrasing of the county’s suggested question is adequate, and such phrasing will not limit the supreme court’s consideration of the case. Accordingly, we certify the following question as one of great public importance:
WHETHER, IN A CHARTER COUNTY, A TRANSFER OF POWER OCCURS, THEREBY INVOKING THE PROVISIONS OF ARTICLE VIII, SECTION 4 OF THE CONSTITUTION OF THE STATE OF FLORIDA, WHERE, PURSUANT TO CHARTER AMENDMENT, A COUNTY ORDINANCE RELATING TO HANDGUN MANAGEMENT PREVAILS OVER A MUNICIPAL ORDINANCE RELATING TO THE SAME SUBJECT MATTER TO THE EXTENT OF ANY CONFLICT.
DELL, J., and DWIGHT L. GEIGER, Associate Judge, concur: